UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7476


WILLIAM FERNANDO BEARD,

                                                Plaintiff - Appellant,
          versus

DORTHY TUELL, Manager; HELEN          F. FAHEY,
Chairwoman; DAVID N. HARKER;          CAROL ANN
SIEVERS,

                                               Defendants - Appellees,

          and

DEPARTMENT   OF   CORRECTIONS;   VIRGINIA   PAROLE
BOARD,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-764-2)


Submitted: January 26, 2006                  Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Fernando Beard, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Fernando Beard appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Beard v.

Tuell, No. CA-04-764-2 (E.D. Va. Aug. 17, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -